Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 1 of 27 Page ID
                                 #:26902


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11    BAL SEAL ENGINEERING, INC., a            Case No. SACV13-01880 JLS (KESx)
      California corporation,
12
                       Plaintiff,              FINAL PRETRIAL CONFERENCE
13                                             ORDER
           vs.
14
      NELSON PRODUCTS, INC., a                 Final Pretrial Conference
15    Colorado corporation, CARL               Date: April 26, 2019
      NELSON, and DOES 1-5, inclusive,         Courtroom: 10A
16                                             Time: 10:30 a.m.
                       Defendants.
17                                             Complaint Filed: December 3, 2013
      NELSON PRODUCTS, INC., a                 Trial Date: December 2, 2019
18    Colorado corporation,
                                               Hon. Josephine L. Staton
19                     Counterclaimant,
           vs.
20
      BAL SEAL ENGINEERING, INC., a
21    California corporation,
22                     Counterdefendant.
23

24   ///
25   ///
26   ///
27   ///
28   ///

                                           1
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 2 of 27 Page ID
                                 #:26903


 1                                        TABLE OF CONTENTS
 2

 3   1.    THE PARTIES AND PLEADINGS ............................................................ 3
 4   2.    JURISDICTION AND VENUE................................................................... 4
 5   3.    TRIAL DURATION .................................................................................... 4
 6   4.    JURY TRIAL ............................................................................................... 4
 7   5.    ADMITTED FACTS .................................................................................... 4
 8   6.    STIPULATED FACTS ................................................................................ 4
 9   7.    PARTIES’ CLAIMS AND DEFENSES ...................................................... 6
10   8.    REMAINING TRIABLE ISSUES ............................................................. 23
11   8a.   ADDITIONAL REMAINING TRIABLE ISSUES PER DEFENDANTS ....... 24
12   9.    DISCOVERY ............................................................................................. 25
13   10.   PRETRIAL DISCLOSURES ..................................................................... 26
14   11.   JOINT EXHIBIT LIST .............................................................................. 26
15   12.   JOINT WITNESS LIST ............................................................................. 27
16   13.   LAW AND MOTION MATTERS/MOTIONS IN LIMINE...................... 27
17   14.   BIFURCATION ......................................................................................... 28
18   15.   STATEMENT OF COMPLIANCE ........................................................... 28
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///

                                                             2
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 3 of 27 Page ID
                                 #:26904


 1         Following pretrial proceedings, and pursuant to FED. R. CIV. P. 16 and L.R. 16,
 2   IT IS ORDERED:
 3

 4   1.    The parties are:
 5         •      Plaintiff and Counterdefendant, Bal Sal Engineering, Inc. (“Plaintiff” or
 6                “Bal Seal”);
 7         •      Defendant and Counterclaimant, Nelson Products, Inc. (“NPI”); and
 8         •      Defendant, Carl Nelson. (NPI and Carl Nelson will hereinafter be
 9                referred to collectively as “Defendants”.)
10

11         Each of these parties has been served and has appeared. All other parties
12   named in the pleadings that are not identified in the preceding paragraph are now
13   dismissed.
14

15         The pleadings which raise the issues are:
16         •      First Amended Complaint (Doc. 38); and
17         •      Second Amended Answer and Counterclaim (Doc. 60).
18

19         The Court Orders which dismiss claims/defenses in pleadings:
20         •      Court Order Granting Bal Seal’s Motion for Partial Summary Judgment
21                dated August 3, 2018 (Doc. 303); and
22         •      Court Order Granting the Parties’ Joint Stipulated Motions in Limine
23                dated August 27, 2018 striking “affirmative defenses” that are not
24                affirmative defenses. (Joint Motion in Limine number 10, Doc. 357,
25                page 5).
26         •      Court Order dated January 30, 2019 Granting Bal Seal’s Motion in
27                Limine No. 7 to Strike Defendants’ Impertinent Affirmative Defenses
28                (Doc. 472).

                                               3
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 4 of 27 Page ID
                                 #:26905


 1   2.     Federal jurisdiction and venue are invoked upon the grounds:
 2          It is stipulated that subject matter jurisdiction over this action existed upon
 3   filing under 28 U.S.C. Sections 1331, 1332(a), and 1338(a) and (b), and venue is
 4   proper in this District and this Division pursuant to 28 U.S.C. Section 1391(b) and
 5   (c).
 6

 7   3.     The Court has ordered a 12-day jury trial, in accordance with the parties’
 8   estimates.
 9          The parties’ trial time will be divided evenly and tracked by the Court. The
10   12-day period encompasses all aspects of the trial except deliberations, including voir
11   dire, opening statements, evidence presentation, closing arguments and jury
12   instruction. The parties have also agreed that an advance questionnaire may be sent
13   to prospective jurors that would time-qualify them to serve in a jury trial that is
14   expected to last 12 total court days, plus deliberation time. The Court reserves the
15   right to allot less time if the parties are not efficient in presenting the case to the jury.
16

17   4.     The parties have served and filed the following operative documents for
18   the jury trial:
19          (a)    Proposed Jury Instructions (Doc. 502-1) as required by Section III.E. of
20                 the Civil Trial Order (as last revised on March 31, 2017). See also, L.R.
21                 51-1 for additional instructions concerning the proposed Jury
22                 Instructions;
23          (b)    Special Verdict Form(s) (Doc. 458) as required by Section III.E. of the
24                 Civil Trial Order; and
25          (c)    Special questions requested to be asked to prospective jurors on voir
26                 dire (Docs. 454, 455), as required by Section III.C. of the Civil Trial
27                 Order.
28          No further amendments to the above-referenced documents are permitted

                                                  4
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 5 of 27 Page ID
                                 #:26906


 1   absent leave of the Court.
 2

 3   5.    The following facts are admitted and require no proof:
 4         (a)    Mr. Peter Balsells is the founder and sole shareholder of Bal Seal.
 5         (b)    Mr. Carl Nelson is the founder and sole shareholder of NPI.
 6

 7   6.    The following facts, though stipulated, shall be without prejudice to any
 8         evidentiary objection:
 9         (a)    Bal Seal and NPI are competitors.
10         (b)    Bal Seal inquired about the possibility of acquiring NPI in May/June
11                2012.
12         (c)    Bal Seal sued NPI and Carl Nelson on December 3, 2013.
13         (d)    Bal Seal and NPI manufacture and sell canted coil springs.
14         (e)    As to the Bal Seal customers at issue in this case, Bal Seal did not charge
15                them upfront for any design work included in the Drawings.
16         (f)    Bal Seal does not have non-disclosure agreements with all of its
17                customers in its Third Amended Identification of Trade Secrets.
18         (g)    Bal Seal’s written policies have elevating levels of restrictions on access
19                and use depending on whether information is internally designated as
20                “Confidential”; “Proprietary”, or “Trade Secret.”
21         (h)    Bal Seal’s policies require the use of specific printed legends/stamps on
22                electronic and printed records identifying the appropriate level of
23                internal classification.
24         (i)    Bal Seal has a vault room in which it stores certain trade secret
25                information, including designs for manufacturing equipment.
26         (j)    Bal Seal does not permit customers access to the vault room even if they
27                have an NDA with Bal Seal.
28         (k)    None of the alleged trade secrets at issue in this case are stored on Bal

                                                5
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 6 of 27 Page ID
                                 #:26907


 1                Seal’s Black Network.
 2          (l)   Bal Seal customers do not have access to the black network even if they
 3                have an NDA with Bal Seal.
 4          (m)   Bal Seal sales representatives do not have access to the Bal Seal Black
 5                Network.
 6          (n)   Only Bal Seal employees with the need to know have access to
 7                information on the Black Network.
 8          (o)   Bal Seal’s design proposals contained a “proprietary” legend.
 9          (p)   Bal Seal’s design proposals were not marked as “trade secrets”.
10          (q)   Bal Seal’s catalogs at various times are put on Bal Seal’s website.
11          (r)   Bal Seal’s catalogs can be shared with potential customers even with no
12                NDA.
13          (s)   At least one customer, Glenair, was dissatisfied with Bal Seal’s
14                products, causing it to look elsewhere for canted coil springs.
15

16   7.     Claims and Defenses of the Parties.
17          In accordance with Fed. R. Civ. P. 16(c), the parties will be precluded from
18   presenting claims or defenses at trial not set forth in this Order, in the manner required
19   by this Order, unless this Order is later modified by the Court to prevent manifest
20   injustice.
21

22   Plaintiff’s Position is as Follows:
23          (a)   Plaintiff, Bal Seal plans to pursue the following claim against
24                Defendants:
25          Claim 1:     Plaintiff, Bal Seal’s claim for unjust enrichment and injunctive
26   relief arises out of its contention that Defendants misappropriated its trade secrets (its
27   customer product design solutions) in the form of a “Proposal Drawing” or a “Top
28   Level Drawing” of the part(s) recommended by Bal Seal (collectively, the

                                                 6
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 7 of 27 Page ID
                                 #:26908


 1   “Drawings”) transmitted to Defendants by the customer or by way of a
 2   communication of the information contained on those Drawings transmitted by the
 3   customer (either directly or indirectly) to Defendants via e-mail, telephone
 4   communication, descriptive part number or otherwise.             Plaintiff claims that
 5   Defendants have violated the California Uniform Trade Secrets Act (“CUTSA”)
 6   codified at California Civil Code §§ 3426 et seq.
 7

 8         (b)   The elements required to establish Plaintiff’s claim is:
 9

10         Claim 1:     Indirect Misappropriation of Trade Secrets.
11         1)    Plaintiff owned the product design solutions it developed for its
12               customers;
13         2)    The product design solutions were valid trade secrets at the time of the
14               misappropriation by defendants;
15         3)    Defendants acquired the trade secret from someone other than Plaintiff;
16         4)    Defendants knew or had reason to know before the use that the
17               information was a trade secret and knew or had reason to know that the
18               disclosing party was breaching a duty of confidentiality by disclosing it;
19         5)    Defendants     used   Plaintiff’s   trade   secret    without   Plaintiff’s
20               authorization; and
21         6)    Defendants were unjustly enriched as a direct and proximate result of
22               Defendants’ use.
23         [See California Police Activities League v. California Police Youth Charities,
24         Inc., No. 08–1991, 2009 WL 537091, at *3 (N.D.Cal. March 3, 2009);
25         MedioStream, Inc. v. Microsoft Corp., 869 F. Supp. 2d 1095, 1114 (N.D. Cal.
26         2012); Steinberg Moorad & Dunn, Inc. v. Dunn, No. CV 01-07009
27         RSWL(RZX), 2002 WL 31968234, at *23 (C.D. Cal. Dec. 26, 2002)
28


                                              7
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 8 of 27 Page ID
                                 #:26909


 1         To prove that the Plaintiff’s product design solutions were trade secrets,
 2   Plaintiff must prove all of the following:
 3         1)     That the Plaintiff’s product design solutions for its customers were
 4                secret;
 5         2)     That Plaintiff’s product design solutions for its customers had actual or
 6                potential independent economic value because they were secret; and
 7         3)     That Plaintiff made reasonable efforts to keep the product design
 8                solutions secret.
 9         [See, Judicial Council of California Civil Jury Instruction 4402.; Civil Code
10         §3426.1(d); and Abba Rubber Co. v. Seaquist, et al., 235 Cal.App.3d 1, 18
11         (1991).]
12   ///
13         Secrecy Requirement
14         The secrecy required to prove that something is a trade secret does not have to
15   be absolute in the sense that no one else in the world possesses the information. It
16   may be disclosed to employees involved in Plaintiff’s use of the trade secret as long
17   as they are instructed to keep the information secret. It may also be disclosed to
18   nonemployees if they are obligated to keep the information secret. However, it must
19   not have been generally known to the public or to people who could obtain value
20   from knowing it.
21         [See, Judicial Council of California Civil Jury Instruction 4403.]
22

23         Reasonable Efforts
24         To establish that Plaintiff’s product design solutions are a trade secret, Plaintiff
25   must prove that it made reasonable efforts under the circumstances to keep them
26   secret. “Reasonable efforts” are the efforts that would be made by a reasonable
27   business in the same situation and having the same knowledge and resources as
28   Plaintiff, exercising due care to protect important information of the same kind.

                                                8
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 9 of 27 Page ID
                                 #:26910


 1           [See, Judicial Council of California Civil Jury Instruction 4404.]
 2

 3           Misappropriation by Use

 4
             Defendants misappropriated Plaintiff’s trade secret product design solutions

 5
     for customers by use if defendants:

 6
             1)    used them without Plaintiff’s consent; and

 7
             2)    at the time of use, knew or had reason to know that their knowledge of

 8
                   Plaintiff’s trade secrets came from or through third party customers, and

 9
                   that those customers had a duty to Plaintiff to maintain the secrecy of

10
                   Plaintiff’s product design solutions and/or to limit the use of the product

11
                   design solutions that the customers had received from Plaintiff.

12           [See, Judicial Council of California Civil Jury Instruction 4407; Civil Code

13           Section 3426.1(b)(2)(B)(iii).]
14

15           To prove that the Defendants were unjustly enriched, Plaintiff must prove
16   that:
17           1)    Defendants’ indirect misappropriation of Bal Seal’s trade secrets caused
18                 NPI or Carl Nelson to receive a benefit that it or he otherwise would not
19                 have achieved.
20           [See, Judicial Council of California Civil Jury Instructions 4410; Civil Code
21           §3426.3].
22

23           To prove that Plaintiff is entitled to injunctive relief, Plaintiff must prove
24   that:
25           1)    If not enjoined, defendant, NPI and/or Carl Nelson will continue to
26                 derive a commercial advantage from the continued misappropriation.
27           [ Cal. Civ. Code §3426.2].
28


                                                 9
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 10 of 27 Page ID
                                 #:26911


 1         (c)    In brief, the Key Evidence Plaintiff relies on for each claim is:
 2

 3         Claim 1:      Indirect Misappropriation of Trade Secrets.
 4

 5         1)     Plaintiff owned its product design solutions for its customers.
 6         Plaintiff intends to present documentary and testimonial evidence showing that
 7   Plaintiff developed and owns the product design solutions provided to its customers
 8   and prospective customers. This evidence includes:
 9                a.     Plaintiff designs and manufactures canted coil springs and related
10                       components for its customers. Most of its designs are custom
11                       designs where the springs and related components are specially
12                       designed and made for a particular customer’s application;
13                b.     Plaintiff did not charge its customers at issue for its design work;
14                       and
15                c.     Customers are advised via legends on the Drawings that depict
16                       the products to be made are “proprietary” to Bal Seal and, in the
17                       Terms and Conditions of Sale that no use or disclosure of the
18                       information depicted is permitted without Plaintiff’s permission.
19

20         2)     Plaintiff’s product design solutions were trade secrets at the time of
21                the misappropriation by Defendants.
22         See evidence identified below in relation to the elements necessary to prove
23   that Plaintiff’s product design solutions were trade secrets.
24

25         3)     Defendants improperly acquired and used the trade secrets without
26   Plaintiff’s consent.
27         Plaintiff intends to present documentary and testimonial evidence showing that
28   Defendants improperly acquired Plaintiff’s trade secrets. This includes evidence

                                               10
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 11 of 27 Page ID
                                 #:26912


 1   that:
 2                 a.    Defendants’     business     model    relied    heavily    on    the
 3                       copying/duplication of canted coil spring designs originating
 4                       largely from Plaintiff;
 5

 6                 b.    Defendants utilized at least one former distributor of Plaintiff’s to
 7                       direct former customers of Plaintiff to Defendants thereby
 8                       allowing Defendants to capture millions of dollars in business
 9                       formerly directed to Plaintiff;
10                 c.    Defendants    received      from customers     the   material    and
11                       dimensional specifications of Plaintiff’s parts in various forms,
12                       including without limitation, Plaintiff’s drawings, customer
13                       drawings (copied from Plaintiff’s drawings), the conversion of
14                       Plaintiff’s part specifications into an NPI part number via the
15                       conversion matrix on the NPI website, Plaintiff’s descriptive part
16                       numbers, e-mail or other written transmissions, and verbal
17                       communications; and
18                 d.    Defendants were aware (or should have known) of the originator
19                       of the source of the original design solutions (Plaintiff) they
20                       received from the customers, but elected to ignore that
21                       information and actively made Plaintiff’s parts and, in fact,
22                       solicited Plaintiff’s business and its design solutions from
23                       customers.
24                 e.    Bal Seal never consented to Defendants acquiring or using its
25                       trade secrets in any manner.
26

27           4)    Plaintiff was harmed, and Defendants were unjustly enriched.
28           Plaintiff intends to present documentary and testimonial evidence showing that

                                                11
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 12 of 27 Page ID
                                 #:26913


 1   Defendants’ acquisition and use of Plaintiff’s trade secret product design solutions
 2   was a substantial factor in causing Plaintiff’s harm and that Defendants have been
 3   unjustly enriched. This evidence includes:
 4               a.     Defendants obtained business from Plaintiff’s customers without
 5                      having to develop the engineering solutions themselves. By
 6                      improperly obtaining and copying Plaintiff's design solutions,
 7                      Defendants saved substantial money in development costs (and
 8                      were able to sell the products at a lower cost) all to their benefit
 9                      in the form of unjust enrichment, at the expense of Plaintiff who
10                      lost that business and has been damaged accordingly.
11

12         5)    Defendants’ acquisition and use of Plaintiff’s product design
13               solutions was a substantial factor in causing Plaintiff’s harm and
14               Defendants to be unjustly enriched.
15         Plaintiff intends to present documentary and testimonial evidence showing that
16   Defendants’ acquisition and use of Plaintiff’s trade secret product design solutions
17   was a substantial factor in causing Plaintiff’s harm and that Defendants have been
18   unjustly enriched. This evidence includes:
19               a.     Defendants have sold parts to customers that are virtual duplicates
20                      of the same parts that Plaintiff had designed for those customers
21                      originally. Defendants were provided with the specifications
22                      (originally developed by Plaintiff) for those parts by the customer
23                      and then proceeded to make and sell those parts to that customer,
24                      thereby evading development costs.         Defendants have been
25                      unjustly enriched at Plaintiff’s expense; and
26               b.     Defendants are continuing to make sales of the parts based upon
27                      Plaintiff’s trade secret design solutions provided by the customer
28                      to Defendants, and for this reason, Plaintiff seeks a permanent

                                              12
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 13 of 27 Page ID
                                 #:26914


 1                      injunction prohibiting further sales, use and disclosure of this
 2                      information and the return thereof to prevent further irreparable
 3                      harm.
 4

 5   Evidence in support of the elements necessary to prove Plaintiff’s product
 6   design solutions were trade secrets:
 7         1)    Plaintiff’s product design solutions for its customers were secret.
 8         Plaintiff intends to present documentary and testimonial evidence showing that
 9   Plaintiff’s design solutions were not generally known. This includes evidence that:
10               a.     The product design solutions are specific to a given customer and
11                      to that customer’s particular needs;
12               b.     Product design solutions for a particular customer are not shared
13                      with any third parties, including other customers;
14               c.     Product design solutions for a customer are not published by
15                      Plaintiff in catalogs or otherwise;
16               d.     Plaintiff restricts use of and access to its Drawings to its personnel
17                      with a need to know;
18               e.     All     of   Plaintiff’s    employees     have     executed      non-
19                      disclosure/confidentiality agreements that contractually restrict
20                      their use and disclosure of customer Drawings and other trade
21                      secrets owned by Plaintiff;
22               f.     The use and disclosure by the customer of design solutions
23                      prepared for it by Plaintiff are restricted by one or more of the
24                      following: (i) Non-disclosure agreements (“NDA”); (ii)
25                      proprietary legends on the face of the Drawings; and (iii) the
26                      Terms and Conditions of Sale that accompany the Drawings;
27               g.     Plaintiff’s internal designation of the Drawings as “proprietary”
28                      instead of “trade secret” does not suggest that the actual treatment

                                               13
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 14 of 27 Page ID
                                 #:26915


 1                       of the Drawings by Plaintiff is insufficient in order to obtain and
 2                       maintain trade secret status under the law, but rather is a
 3                       designation under Plaintiff’s internal multi-tiered secrecy
 4                       classification system to allow for the more efficient handling of
 5                       materials by multiple employees in order to meet customer
 6                       timetables and expectations.
 7   ///
 8         2)     Plaintiff’s product design solutions had actual or potential
 9                independent economic value because they were secret.
10         Plaintiff intends to present documentary and testimonial evidence showing that
11   Plaintiff’s product design solutions had independent economic value that was made
12   possible by decades of developmental experience (“know-how”) resulting from an
13   investment of time and money by Plaintiff in research, development and engineering;
14   sales of the products to customers resulting in profits to Plaintiff; and an investment
15   of effort and resources in protecting the secrecy of Plaintiff’s trade secrets generally
16   and of the product design solutions specifically. This includes evidence that:
17                a.     Plaintiff’s primary business over the life of the company during
18                       the last 50 years (plus) has been the research and development of
19                       canted coils spring design, fabrication, and the development of
20                       canted coil spring applications;
21                b.     Plaintiff has invested millions of dollars and years of effort in
22                       becoming expert in canted coil spring technology;
23                c.     Plaintiff has captured its extensive experience in the function and
24                       application of canted coil springs (including those solutions that
25                       work best and those that do not work, or work less well) in its
26                       extensive library and in its computer programs that allow its
27                       engineers to arrive at the optimum solution for its customers’
28                       needs;

                                               14
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 15 of 27 Page ID
                                 #:26916


 1               d.     Plaintiff has sold the products depicted in its Drawings to its
 2                      customers and has received payment therefor and has earned a
 3                      profit on such sales; and
 4               e.     Plaintiff has implemented extensive secrecy measures over
 5                      decades to protect is trade secrets (including its product design
 6                      solutions) from unauthorized disclosure and use.
 7         3)    Plaintiff made reasonable efforts to keep the product design
 8               solutions secret.
 9         Plaintiff intends to present documentary and testimonial evidence showing that
10   Plaintiff’s product design solutions were the subject of reasonable efforts under the
11   circumstances to maintain their secrecy. This includes evidence that:
12               a.     Plaintiff restricts the use of and access to its Drawings to its
13                      personnel with a need to know;
14               b.     All    of    Plaintiff’s    employees    have     executed     non-
15                      disclosure/confidentiality agreements that contractually restrict
16                      their use and disclosure of customer Drawings and other trade
17                      secrets owned by Plaintiff;
18               c.     The use and disclosure by the customer of design solutions
19                      prepared for it by Plaintiff are restricted by one or more of the
20                      following: (i) Non-disclosure agreements (“NDA”); (ii)
21                      proprietary legends on the face of the Drawings; and (iii) the
22                      Terms and Conditions of Sale that accompany the design
23                      solutions (Drawings); and
24               d.     Plaintiff’s internal designation of the Drawings as “proprietary”
25                      instead of “trade secret” does not suggest that the actual treatment
26                      of the Drawings by Plaintiff is insufficient in order to obtain and
27                      maintain trade secret status under the law, but rather is a
28                      designation under Plaintiff’s internal multi-tiered secrecy

                                               15
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 16 of 27 Page ID
                                 #:26917


 1                       classification system to allow for the more efficient handling of
 2                       materials by multiple employees in order to meet customer
 3                       timetables and expectations.
 4   ///
 5   ///
 6   ///
 7   Evidence in Support of Plaintiff’s claim that Defendants were unjustly enriched:
 8         Plaintiff intends to present documentary and testimonial evidence showing that
 9   Defendants were unjustly enriched by the acquisition and use of Plaintiff’s trade
10   secret product design solutions. This evidence includes:
11                a.     Defendants have sold parts to customers that are virtual duplicates
12                       of the same parts that Plaintiff had designed for those customers
13                       originally. Defendants were provided with the specifications
14                       (originally developed by Plaintiff) for those parts by the
15                       customer, and then proceeded to make and sell those parts to that
16                       customer, thereby evading development costs. Defendants have
17                       been unjustly enriched at Plaintiff’s expense; and
18                b.     Defendants are continuing to make sales of the parts based upon
19                       Plaintiff’s trade secret design solutions provided by the customer
20                       to Defendants, and for this reason, Plaintiff seeks a permanent
21                       injunction prohibiting further sales, use and disclosure of this
22                       information and the return thereof to prevent further irreparable
23                       harm.
24

25   Evidence in Support of Plaintiff’s Request for Injunctive Relief:
26         Plaintiff intends to present documentary and testimonial evidence showing that
27   Plaintiff is entitled to injunctive relief. This evidence includes:
28                a.     Defendants continue to sell parts to customers that are virtual

                                                16
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 17 of 27 Page ID
                                 #:26918


 1                      duplicates of the same parts that Plaintiff had designed for those
 2                      customers originally.       Defendants were provided with the
 3                      specifications (originally developed by Plaintiff) for those parts
 4                      by the customer, and then make and sell those parts to that
 5                      customer, thereby evading development costs. Defendants have
 6                      been, and continue to be, unjustly enriched at Plaintiff’s expense;
 7                      and
 8                b.    Defendants are continuing to make sales of the parts based upon
 9                      Plaintiff’s trade secret design solutions provided by the customer
10                      to Defendants, and for this reason, Plaintiff seeks a permanent
11                      injunction prohibiting further sales, use and disclosure of this
12                      information and the return thereof to prevent further irreparable
13                      harm.
14

15   Defendants’ Position is as Follows:
16         (a)    Defendants/Counterclaimant NPI plan to pursue the following
17                counterclaims/affirmative defenses:
18                •     Declaratory Judgment of No trade secret;
19                •     Plaintiff’s trade secrets are readily ascertainable;
20                •     The claimed trade secrets were independently developed by NPI;
21                •     Exceptional Case (post-trial matter).
22

23         (b)    The elements required to establish Defendants/Counterclaimant
24                NPI’s counterclaim and affirmative defenses are:
25         NPI specifically pled independent derivation in the Amended Answer and
26   Counterclaim. Dkt. at 60. NPI’s Sixth Affirmative Defense pled that Plaintiff’s
27   alleged trade secrets are readily ascertainable through proper means and thus do not
28   qualify for protection as a trade secret. Id. at 7. NPI’s Seventh Affirmative Defense

                                               17
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 18 of 27 Page ID
                                 #:26919


 1   pled that Plaintiff’s claimed trade secrets were independently developed by
 2   Defendants. Id. at 8.
 3   ///
 4                •     NPI’s Fourth Counterclaim is Declaratory Judgment of No Trade
 5                      Secret. ECF No. 60. The elements to establish this claim is to
 6                      prove that Bal Seal has failed to meet one of the elements under
 7                      California Civil Code §3426.1(d) and under California Civil Jury
 8                      Instruction 4401
 9                •     NPI did not misappropriate Bal Seal’s alleged trade secrets if
10                      NPI proves that the Drawings were readily ascertainable by
11                      proper means at the time of the alleged acquisition/use. CACI
12                      440; see also Abba Rubber Co. v. Seaquist, 235 Cal. App. 3d 21
13                      n. 9 (1991) citing WEST’S ANN. CIV. CODE, §3426.1; see also,
14                      Imax Corp. v. Cinema Techs., 152 F.3d 1161, 1168 n. 10 (1998).
15         Information that is generally known to the public or to persons in the relevant
16   industry is not trade secret. See American Paper & Packaging Prods., Inc. v.
17   Kirgan, 183 Cal.App.3d 1318, 1326 (1986). “It was not ‘secret,’ for it consisted
18   essentially of general engineering principles in the public domain and part of the
19   intellectual equipment of technical employees.”        Winston Research Corp. v.
20   Minnesota Min. & Mfg. Co. 350 F.2d 134, 139 (1965). A trade secret loses its status
21   as a secret when it is made available to members of the relevant industry. See
22   Ruckelshaus v. Monsanto Co., 467 U.S. 986, 1002 (1984) (information that is
23   generally known in an industry cannot be a trade secret); see also DVD Copy Control
24   Assn’n, Inc. v. Bunner, 116 Cal. App. 4th 251 (2004) (suggesting that information
25   is not a secret if it has become generally known to potential competitors).
26                •     A case is “exceptional” under § 285 simply if it “stands out from
27                      others with respect to the substantive strength of a party’s
28                      litigating position (considering both the governing law and the

                                              18
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 19 of 27 Page ID
                                 #:26920


 1                      facts of the case) or the unreasonable manner in which the case
 2                      was litigated.” Octane Fitness, LLC v. ICON Health & Fitness,
 3                      134 S. Ct. 1749, 1751 (2014).           Evidence supporting the
 4                      exceptional case is shown by Bal Seal’s dismissal of claims for
 5                      patent infringement knowing that the patents were procured by
 6                      fraud.
 7

 8          (c)   In brief, key evidence Defendant relies on for each counterclaim and
 9                affirmative defense is:
10

11   Declaratory Judgment of No Trade Secret
12          1.    Bal Seal top level drawings are not trade secrets
13          Bal Seal witnesses from the company’s owner to the president on down to Bal
14   Seal engineers and salesmen all testified that Bal Seal does not treat the drawings as
15   trade secrets, because according to President Richard Dawson, if they did so, Bal
16   Seal could not do business. ECF No. 204-1, SUF Nos. 12, 59. Bal Seal’s submitted
17   evidence supports this fact. ECF No. 239-73, ¶¶10-11. Bal Seal does not protect its
18   top level proposal drawings as if they were trade secrets because Bal Seal freely
19   shares these drawings with customers and potential customers even when those
20   customers do not have non-disclosure agreements with Bal Seal. ECF No. 239-73,
21   ¶16.
22

23          2.    Bal Seal did not provide trade secret drawings to each of the eleven
24                (11) allegedly affected customers
25          Bal Seal never supplemented its Third Amended Identification of Trade
26   Secrets to include the design proposals and engineering drawings for 150 of the 191
27   customers in the document. This failing is critical because Bal Seal issued over 20
28   (twenty) subpoenas in this case including all of the remaining eleven (11) customers.

                                               19
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 20 of 27 Page ID
                                 #:26921


 1   If those customers – or NPI – possessed and produced evidence supporting Bal
 2   Seal’s allegations of misappropriation, then Bal Seal would have supplemented its
 3   trade secret identification. In fact, some of the customers remaining 11 customers
 4   conducted no business with Bal Seal. NPI had requested that Bal Seal supplement
 5   its discovery responses but Bal Seal has failed to do so. Bal Seal should not be
 6   allowed to supplement this information during trial.
 7

 8         3.     Bal Seal has no evidence that any of the eleven (11) customers
 9                provided Bal Seal’s allegedly trade secret drawings for any of the
10                146 accused parts to NPI.
11         In its summary judgment order, the Court concluded that “Bal Seal identified
12   customers together with design solutions (including specifications) and engineering
13   drawings. (See Defendants’ MSJ Exhibit 31). ECF No. 303 citing ECF No. 204-
14   32. However, Bal Seal’s Third Amended Identification does not identify the eleven
15   (11) customers together with the design solutions and engineering drawings for the
16   146 accused parts. ECF No. 204-32. Bal Seal has failed to produce documents in
17   discovery to establish essential aspects of its trade secret claim for the remaining
18   eleven (11) customers on a part by part basis for the 146 accused parts. Specifically,
19   Bal Seal failed to produce in discovery the following: A) the Bal Seal sales proposal
20   drawings transmitted to each of the eleven (11) customers for all of the 146 accused
21   parts; B) any document or other communication from those same eleven (11)
22   customers to NPI that either provides the allegedly trade secret drawing from those
23   same eleven (11) customers; C) evidence in response to NPI’s discovery requests
24   demonstrating use of the Bal Seal drawings for manufacture of the same accused
25   part after receiving the alleged trade secret. Bal Seal’s Part Connection Binder was
26   produced after the close of discovery and fails to prove the misappropriation on a
27   customer by customer and part-by-part basis and is not admissible under any theory.
28   ///

                                               20
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 21 of 27 Page ID
                                 #:26922


 1         4.     NPI did not use the top level drawings or any other representations
 2                of Bal Seal’s alleged secrets
 3         Bal Seal’s theory of this case is that its customers received and then transmitted
 4   the supposedly trade secret top level drawings to NPI, and that NPI then used the Bal
 5   Seal drawings to make competing parts. Yet Bal Seal did not provide any evidence
 6   from the remaining eleven (11) customers. In fact, Glenair’s 30(b)(6) witness
 7   testified that it conducted an internal investigation and concluded that there was no
 8   Bal Seal trade secret information that was transmitted to NPI. ECF No. 204-1 at SUF
 9   114. Similarly, no NPI witness gave any such testimony, and in fact all NPI witnesses
10   testified exactly the opposite; NPI never made use of any Bal Seal drawing, even in
11   the few instances when potential customers transmitted them unsolicited to NPI.
12   There is a complete lack of evidence supporting Bal Seal’s claim for all of the eleven
13   (11) customers and 146 parts.
14

15         5.     Bal Seal cannot prove damages by any alleged misappropriation
16         Bal Seal asserts that “[m]any parts listed, sold for minimal amounts and, for
17   efficiencies purposes, were not incorporated into Bal Seal’s overall damages totals.”
18   ECF No. 239-53 at ¶11. The only available evidence is that Bal Seal customers left
19   Bal Seal for NPI because they were unhappy with Bal Seal’s performance or the cost
20   of Bal Seal’s parts. There is no evidence Bal Seal lost any business due to any
21   alleged misappropriation of claimed trade secrets. Bal Seal only submitted proof of
22   damages for the eleven (11) remaining customers and 146 remaining accused
23   products. Bal Seal should not be allowed to improperly amend its expert damages
24   report to include damages other than the remaining eleven (11) customers. NPI did
25   not conduct business with 123 out of the 191 customers in the Third Amended
26   Identification of Trade Secret List. ECF No. 361-1.
27   ///
28   ///

                                               21
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 22 of 27 Page ID
                                 #:26923


 1          6.      Bal Seal cannot prove that Mr. Nelson was personally involved
 2          Bal Seal abandoned its alter ego theory by not adding it to its amended
 3   complaint. Bal Seal has not shown that Mr. Nelson personally received, used or
 4   disclosed even one of the alleged Bal Seal trade secrets. NPI never used a Bal Seal
 5   top level drawing to make a part or secure an order for a part from any customer.
 6   ECF No. 204-1. The exhibits that this Court relied on in its summary judgment order
 7   concerned emails from customer representatives are not among the remaining 11
 8   customers in Bal Seal’s trade secret claim. ECF No. 303. Mr. Nelson did not know
 9   and had no reason to know that Bal Seal’s customers had a duty to not disclose Bal
10   Seal’s alleged trade secrets in their possession even though they were only designated
11   as “proprietary”. ECF No. 204-4. Mr. Nelson did not authorize, direct, or permit
12   any person employed by NPI, or any agent of NPI to use any of Bal Seal’s trade
13   secrets. Id.
14

15          7.      Not Readily Ascertainable There is no fixed standard for determining
16   what is “readily ascertainable by proper means.” In general, information is readily
17   ascertainable if it can be obtained, discovered, developed, or compiled without
18   significant difficulty, effort, or expense.     Bal Seal’s Drawings are readily
19   ascertainable because the measurements are available in its catalogs.
20

21   Judicial Council of California Civil Jury Instruction 4420, Judicial Council of
22   California Civil Jury Instruction 4420
23

24          8.      Independent Development/Reverse Engineering
25          During his depositions, Mr. Nelson was asked questions about NPI’s reverse
26   engineering efforts including the brands, models, and colors of calipers that NPI’s
27   personnel used for reverse engineering. Dkt. 449-40 at ¶¶29-34. Mr. Nelson also
28   discussed NPI’s Micro-Vu digital inspection machine and Vertical Optical

                                              22
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 23 of 27 Page ID
                                 #:26924


 1   comparator.     Mr. Nelson also testified regarding the methodology for reverse
 2   engineering and the specific measurements made. Id. Mr. Nelson testified that he
 3   designed springs using a product catalog. Dkt. 369-2 at 120:1-1.Mr. Nelson
 4   testified that he would prefer receiving a sample to reverse engineer over a customer
 5   drawing. Id. Mr. Nelson confirmed that NPI frequently reverse engineers
 6   springs. ECF No. 448-2 at 229:14-232:3. Mr. Gary Henderson is an NPI employee
 7   who has a bachelor of science in aerospace engineering and a master’s degree. Dkt.
 8   369-5 at 11:17-25.        Mr. Henderson also testified that he performs reverse
 9   engineering based on measurements from parts on a regular basis. Id. at 76:6-
10   80:24. He testified that it would only take him thirty (30) second to measure a canted
11   coil spring that is cut and welded. Id. Mr. Kinsey, an employee also testified that
12   NPI has performed reverse engineering of parts. ECF No. 448-6 at 118:18-24. Bal
13   Seal did not request from any of NPI’s witnesses for samples of the springs that were
14   used for reverse engineering. Dkt. 449-40 at ¶34.
15   Bal Seal had unfettered access to NPI’s 70 reverse engineering springs from January
16   31, 2019 to March 22, 2019 and kept copies of the Accused Product springs.
17

18   8.    Remaining Triable Issues (Agreed Upon by all Parties)
19         In view of the admitted facts and the elements required to establish the claims
20   and affirmative defenses, the following ultimate issues remain to be tried:
21                 (i)     Whether Bal Seal’s engineering design solutions qualify as trade
22                         secrets under California law.
23                 (ii)    Whether Bal Seal’s alleged trade secrets have independent
24                         economic value.
25                 (iii)   Whether Bal Seal’s customers were willing to pay for parts
26                         engineered and manufactured by Bal Seal.
27                 (iv)    Whether Bal Seal undertook reasonable efforts to maintain the
28                         secrecy of its alleged trade secrets.

                                                  23
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 24 of 27 Page ID
                                 #:26925


 1               (v)     Whether Bal Seal’s efforts were reasonable under the
 2                       circumstances to keep the alleged trade secret a secret.
 3               (vi)    Whether Mr. Nelson had reason to know that Bal Seal’s
 4                       customers were in possession of Bal Seal’s alleged trade secrets.
 5               (vii) Whether Mr. Nelson had reason to know that Bal Seal’s
 6                       customers had acquired the alleged trade secret and were
 7                       breaching a duty of confidentiality by disclosing it.
 8               (viii) Whether Bal Seal’s alleged trade secrets were indirectly
 9                       misappropriated by Defendants.
10              (ix)     Whether the indirect misappropriation caused damage to Bal Seal
11                       and if so, whether Bal Seal can establish damages in the form of
12                       lost profits, unjust enrichment or a reasonable royalty under the
13                       California Uniform Trade Secrets Act (“CUTSA”).
14               (x)     The amount of any damages (as defined above) due from
15                       Defendants to Bal Seal.
16               (xi)    Whether the indirect misappropriation was willful and malicious
17                       justifying an award of exemplary damages and/or attorneys’ fees
18                       and costs to Bal Seal under the CUTSA.
19               (xii) Whether Bal Seal has established its entitlement to injunctive
20                       relief under the California Uniform Trade Secret Act.
21

22   8a.   Additional Remaining Triable Issues Per Defendants.
23               (i)     Whether Bal Seal’s alleged trade secrets can be reverse
24                       engineered in their entirety, either from a top-level drawing or
25                       from inspecting the part.
26               (ii)    Whether Bal Seal advised customers that it would be receiving its
27                       alleged trade secrets.
28               (iii)   Whether Bal Seal put its customers on notice that they were

                                                  24
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 25 of 27 Page ID
                                 #:26926


 1                        violating non-disclosure agreements.
 2                (iv)    Whether Bal Seal considers information in its sales catalogs to be
 3                        trade secrets.
 4                (v)     Whether Bal Seal engineers worked jointly with its customers’
 5                        engineers to develop the top level drawings.
 6                (vi)    Whether Bal Seal did anything to remedy the disclosure of trade
 7                        secrets post December 2013.
 8                (vii) Whether Mr. Nelson knew or had reason to know that the alleged
 9                        trade secrets were secret and that the disclosure was a mistake.
10                (viii) Whether NPI had a regular practice/pattern of acquiring Bal
11                        Seal’s asserted trade secrets.
12                (ix)    Whether Bal Seal is entitled to damages before December 2010.
13

14   9.    All discovery is complete.
15

16   10.   All Pretrial Disclosures under FED. R. CIV. P. 26(a)(3) were required to be
17         made at least thirty (30) days before trial, as required by FED. R. CIV. P.
18         26(a)(3)(B).
19

20   11.   Joint Exhibit List.
21          Local Rule 16-6.3 states that “[t]he list of objections required by [Fed. R. Civ.
22   P.] 26(a)(3)(B) shall be included in the proposed Final Pretrial Conference Order.”
23   The parties filed their first iteration of the Joint Exhibit List on January 4, 2019.
24   (Doc. 457-1.) In accordance with Local Rule 16-6.3, they filed a list of objections to
25   those exhibits along with the Proposed Final Pretrial Conference Order that was filed
26   on December 31, 2018. (Doc. 451-2.) However, when Bal Seal lodged the parties’
27   Amended Proposed Pretrial Conference Order on April 15, 2019, it did not include
28   or incorporate by reference a list of exhibit objections. (Doc. 492-1.) Without

                                                25
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 26 of 27 Page ID
                                 #:26927


 1   requesting leave of the Court, the parties have since filed a First Amended Joint
 2   Exhibit List (Doc. 503-1) and a Second Amended Joint Exhibit List (Doc. 531).
 3   Neither of these documents was accompanied by a list of objections to each exhibit.
 4   No further amendments to the Exhibit List are permitted absent leave of the Court.
 5          Unless the parties agree that an exhibit shall be withdrawn, all exhibits on the
 6   Second Amended Joint Exhibit not specifically objected to in Doc. 451-2 or in
 7   writing before the November 20, 2019 Exhibit Conference will be admitted without
 8   objection at trial
 9

10   12.    Joint Witness List.
11          The parties have filed their First Amended Joint Witness List. (Doc. 493.) No
12   further amendments are permitted absent leave of the Court. Only the witnesses
13   identified on the joint witness list and not otherwise excluded by Order of the Court
14   are permitted to testify (other than solely for impeachment).
15

16   13.    The following law and motion matters and motions in limine, and no
17          others, are pending or contemplated:
18          None.
19

20   14.    Bifurcation. Neither party filed a motion to bifurcate, and the Court finds that
21   bifurcation of liability and damages is not warranted.
22   ///
23   ///
24   ///
25   ///
26   ///
27

28


                                               26
Case 8:13-cv-01880-JLS-KES Document 533 Filed 11/18/19 Page 27 of 27 Page ID
                                 #:26928


 1   15.   Statement of Compliance.
 2         The foregoing admissions having been made by the parties, and the parties
 3   having specified the foregoing issues remaining to be litigated, this Final Pre-Trial
 4   Order shall supersede the pleadings, and govern the course of the trial of this cause,
 5   unless modified to prevent manifest injustice.
 6

 7   DATED: November 18, 2019
 8

 9                                                         ____________
10                                   HONORABLE JOSEPHINE L. STATON
                                     UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                              27
